Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 06/01/2021.
Claims 1-2,4-5,7-8,10,16-18 and 42-46 are pending in this application.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
            The 35 U.S.C. 112 rejections presented in the previous office action have been withdrawn in light of applicant's amendment.

Claim Objections
            The objections presented in the previous office action have been withdrawn in light of applicant's amendment



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 16-18, 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0207954 A1) in view of Bhattacharya et al. (US 2015/0186206 A1) in view of Chengli et al. (CN 101938764 B).
Regarding claim 1, Yang discloses a network diagnosis method, comprising: 
[platform] transmitting a network monitoring instruction to a network device in a private network (fig. 6-7, [0129]:  M2M application generates a state monitoring and control policy according to the state monitoring and control requirements of the M2M terminal device, and sends it to the M2M platform through a policy issue message; the policy issue message includes an identifier of the M2M terminal device (network device) and the state monitoring and control policy.  [0135]:  after receiving the policy issue message sent by the M2M platform, the M2M terminal device reads the state monitoring policy included in the policy issue message, and stores in local configuration information); 
receiving operation information transmitted by the network device according to the network monitoring instruction ([0136]:  the M2M terminal device, when detecting that the time value of the system clock or the timer reaches a time value defined in the state monitoring policy, or the operation state satisfies a state value defined in the state monitoring policy, collects the state parameter of the M2M terminal device corresponding to the time value or state value defined in the state monitoring policy, and sends the collected state parameter (operational information) to the M2M platform through a state report message); 
diagnosing the network device according to the operation information to obtain a diagnosis result ([0137]-[0139]:  the M2M platform receives the state report message sent by the M2M terminal device, reads the state parameter included in the state report message, and judges whether to trigger the corresponding state control operation process according to the trigger threshold defined in the state control policy); and
 initiating a network configuration information update of the private network according to the diagnosis result ([0139]-[0140]: the M2M terminal device receives the operation issue message sent by the M2M platform, reads the operation information included in the operation issue message, executes the corresponding operation, such as reducing power, decreasing load, etc., and feeds back an operation executive result to the M2M platform).
However, Yang does not disclose a network diagnosis method, which is applied to a cloud intelligent robot; the cloud intelligent robot transmitting a network monitoring instruction to a network device.
In an analogous art, Bhattacharya discloses a network diagnosis method, which is applied to a cloud intelligent robot ([0009], [0044]: intelligent distributed health monitoring in switching system equipment. The  master health monitoring modules detect faults in the switching system equipment 100 based on the received health status poll response messages ); the cloud intelligent robot transmitting a network monitoring instruction to a network device ([0039], [0044]:  the master health monitor modules of the supervisory cards 102 and 104 transmit health status poll request messages to the line cards 106 and 108, and the switch fabric cards 110 and 112).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Yang to comprise “a network diagnosis method, which is applied to a cloud intelligent robot; the cloud intelligent robot transmitting a network monitoring instruction to a network device” taught by Bhattacharya.
(Bhattacharya, [0005]).  
However, Yang-Bhattacharya does not disclose the cloud intelligent robot is part of the private network, the private network is a wireless private network service provided by a basic telecommunications operator, the cloud intelligent robot can carry the network monitoring instruction in broadcast signaling of a mobile communication network or a control instruction for transmission to the network device.  
In an analogous art, Chengli discloses the cloud intelligent robot is part of the private network, the private network is a wireless private network service provided by a basic telecommunications operator (pg. 5, [0008]:  The WLAN network quality monitoring method of the present invention can be applied to WLAN network quality monitoring in a planned area, specifically, a certain number of monitoring terminals are arranged in a key area such as a network coverage indoor area, an airport, a hotel (i.e. private network). The operation and maintenance center (e.g. intelligent robot) is operated in the WLAN. Pg. 1, [0001]-[0002]:  WLAN network provided by telecom operator), the cloud intelligent robot can carry the network monitoring instruction in broadcast signaling of a mobile communication network or a control instruction for transmission to the network device  (pg. 5, [0015]:  The operation and maintenance center can control different types of monitoring operations such as immediate testing, timing testing, and timing reporting of the WLAN network quality by the monitoring terminal).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Yang-Bhattacharya to comprise 
One of ordinary skilled in the art would have been motivated because it would have enabled to evaluate the network quality of the local WLAN access point of the monitoring terminal (Chengli, pg. 2, [0003]).  

Regarding claim 2, Yang-Bhattacharya-Chengli discloses the method of claim 1, wherein the network monitoring instruction comprises a trigger event for configuring the network device to actively report operation information (Yang, [0134], [0135]:  after receiving the policy issue message sent by the M2M platform, the M2M terminal device reads the state monitoring policy included in the policy issue message); and receiving operation information transmitted by the network device according to the network monitoring instruction comprises: receiving the operation information transmitted by the network device when the trigger event occurs (Yang, [0136]:  the M2M terminal device, when detecting that the time value of the system clock or the timer reaches a time value defined in the state monitoring policy, or the operation state satisfies a state value defined in the state monitoring policy (e.g. trigger events), collects the state parameter of the M2M terminal device corresponding to the time value or state value defined in the state monitoring policy, and sends the collected state parameter (operational information) to the M2M platform through a state report message).  
 (Yang, [0132]:  the condition value can be a state value of one or multiple operation states corresponding to the M2M terminal device, such as a parameter of work temperature, system load), encryption configuration information, physical layer parameters, MAC (Medium Access Control) layer configuration information, and system broadcast configuration information.

Regarding 16, Yang-Bhattacharya-Chengli discloses the method of claim 1,wherein initiating a network configuration information update of the private network according to the diagnosis result comprises: transmitting the diagnosis result to a network management system of the private network (Chengli, pg. 1, [0005]:  issues a WLAN network quality test task from the operation and maintenance center (management system)  to the monitoring terminal), wherein the diagnosis result is used by the network management system to update network configuration information of the private network (Chengli, pg. 2, [0003]:  The Operation and Maintenance Center (OMC) is used to issue WLAN network quality test tasks to the monitoring terminal through the mobile communication network, and perform statistics and trend analysis on the monitoring results of the WLAN network quality reported by the monitoring terminal, and evaluate the local WLAN access point of the monitoring terminal. Network quality); or transmitting a control instruction to the network management system according to the diagnosis .

Regarding claim 17, Yang discloses a network diagnosis method, which is applied to a network device in a private network, comprising: the network device receiving a network monitoring instruction transmitted by [platform] (fig. 6-7, [0129]:  M2M application generates a state monitoring and control policy according to the state monitoring and control requirements of the M2M terminal device, and sends it to the M2M platform through a policy issue message; the policy issue message includes an identifier of the M2M terminal device (network device) and the state monitoring and control policy.  [0135]:  after receiving the policy issue message sent by the M2M platform, the M2M terminal device reads the state monitoring policy included in the policy issue message, and stores in local configuration information); and transmitting operation information of the network device to the [platform] according to the network monitoring instruction ([0136]:  the M2M terminal device, when detecting that the time value of the system clock or the timer reaches a time value defined in the state monitoring policy, or the operation state satisfies a state value defined in the state monitoring policy, collects the state parameter of the M2M terminal device corresponding to the time value or state value defined in the state monitoring policy, and sends the collected state parameter (operational information) to the M2M platform through a state report message), wherein the operation information is used by the [platform] to diagnose the network device ([0137]-[0139]:  the M2M platform receives the state report message sent by the M2M terminal device, reads the state parameter included in the state report message, and judges whether to trigger the corresponding state control operation process according to the trigger threshold defined in the state control policy).
by a cloud intelligent robot; transmitting operation information to the cloud intelligent robot to diagnose the network device.
In an analogous art, Bhattacharya discloses the network device receiving a network monitoring instruction transmitted by a cloud intelligent robot ([0009], [0044]: intelligent distributed health monitoring in switching system equipment. The  master health monitoring modules detect faults in the switching system equipment 100 based on the received health status poll response messages.  [0039], [0044]:  the master health monitor modules of the supervisory cards 102 and 104 transmit health status poll request messages to the line cards 106 and 108, and the switch fabric cards 110 and 112); transmitting operation information to the cloud intelligent robot to diagnose the network device ([0053]:  the master health monitoring modules detect faults in the switching system equipment 100 based on the analysis of the received health status summary report messages and the master health status summary report message).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Yang to comprise “the network device receiving a network monitoring instruction transmitted by a cloud intelligent robot; transmitting operation information to the cloud intelligent robot to diagnose the network device” taught by Bhattacharya.
One of ordinary skilled in the art would have been motivated because it would have enabled to determine the overall health and safety of the network interconnecting routers and switches (Bhattacharya, [0005]).  
However, Yang-Bhattacharya does not disclose the cloud intelligent robot is part of the private network, the private network is a wireless private network service provided by a basic 
In an analogous art, Chengli discloses the cloud intelligent robot is part of the private network, the private network is a wireless private network service provided by a basic telecommunications operator (pg. 5, [0008]:  The WLAN network quality monitoring method of the present invention can be applied to WLAN network quality monitoring in a planned area, specifically, a certain number of monitoring terminals are arranged in a key area such as a network coverage indoor area, an airport, a hotel (i.e. private network). The operation and maintenance center (e.g. intelligent robot) is operated in the WLAN. Pg. 1, [0001]-[0002]:  WLAN network provided by telecom operator), the cloud intelligent robot can carry the network monitoring instruction in broadcast signaling of a mobile communication network or a control instruction for transmission to the network device  (pg. 5, [0015]:  The operation and maintenance center can control different types of monitoring operations such as immediate testing, timing testing, and timing reporting of the WLAN network quality by the monitoring terminal).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Yang-Bhattacharya to comprise “the cloud intelligent robot is part of the private network, the private network is a wireless private network service provided by a basic telecommunications operator, the cloud intelligent robot can carry the network monitoring instruction in broadcast signaling of a mobile communication network or a control instruction for transmission to the network device” taught by Chengli.
 (Chengli, pg. 2, [0003]).  

Regarding claim 18, Yang-Bhattacharya-Chengli discloses the method of claim 17, wherein the network monitoring instruction comprises a trigger event for configuring the network device to actively report operation information (Yang, [0134], [0135]:  after receiving the policy issue message sent by the M2M platform, the M2M terminal device reads the state monitoring policy included in the policy issue message); and transmitting operation information of the network device to the cloud intelligent robot according to the network monitoring instruction comprises: transmitting the operation information to the cloud intelligent robot when the trigger event occurs on the network device (Yang, [0136]:  the M2M terminal device, when detecting that the time value of the system clock or the timer reaches a time value defined in the state monitoring policy, or the operation state satisfies a state value defined in the state monitoring policy (e.g. trigger events), collects the state parameter of the M2M terminal device corresponding to the time value or state value defined in the state monitoring policy, and sends the collected state parameter (operational information) to the M2M platform through a state report message).  

Regarding claims 42 and 44; the claims are interpreted and rejected for the same reason as set forth in claim 1.

.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bhattacharya in view of Chengli, as applied to claim 4, in further view of Hong et al. (CN 101945373 A).
Regarding claim 5, Yang-Bhattacharya-Chengli discloses the method of claim 4.
However, Yang-Bhattacharya-Chengli wherein diagnosing the network device according to the operation information comprises: determining a quality blind zone in the private network according to the service quality information and the location information; and further comprising generating configuration information for configuring a base station in the quality blind zone, wherein the network device comprises the base station, and the diagnosis result comprises the configuration information.
In an analogous art, Hong discloses wherein diagnosing the network device according to the operation information comprises: determining a quality blind zone in the private network according to the service quality information and the location information (pg. 6, [0010]:  the diagnostic monitoring module 520 in the mobile terminal 500 performs a network signal quality measurement to obtain detailed measurement information.  Pg. 7, [0004]:  After receiving the location request message sent by the measurement client 510 of the mobile terminal 500, the positioning module 530 of the mobile terminal 500 calculates the current location information of the mobile terminal 500); and further comprising generating configuration information for configuring a base station in the quality blind zone, wherein the network device comprises the base station (pg. 6, [0010]:  Here, the diagnostic monitoring module 520 in the mobile terminal 500 detects the signal transmitted by the base station of the cell where the mobile terminal 500 currently resides and the signal transmitted by the mobile terminal 500 within a time period defined by a network signal quality measurement), and the diagnosis result comprises the configuration information (pg. 7, [0007]-[0008]:  The measurement management server 100 receives the short message from the mobile terminal 500 via the short message center 220 in the mobile communication network 200 (step S450). The measurement management server 100 presents the measurement information contained in the short message or the measurement information and communication record information contained in the short message at the position indicated by the current position information of the mobile terminal 500 contained in the short message on the map).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Yang-Bhattacharya-Chengli to comprise “wherein diagnosing the network device according to the operation information comprises: determining a quality blind zone in the private network according to the service quality information and the location information; and further comprising generating configuration information for configuring a base station in the quality blind zone, wherein the network device comprises the base station, and the diagnosis result comprises the configuration information” taught by Hong.
One of ordinary skilled in the art would have been motivated because it would have enabled for acquiring network signal quality information in any area of a mobile communication network (Hong, pg. 1, [0009]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bhattacharya in view of Chengli, as applied to claim 4, in further view of Xu et al. (US 2014/0018119 A1).
Regarding claim 7, Yang-Bhattacharya-Chengli discloses the method of claim 4.
However, Yang-Bhattacharya-Chengli does not disclose wherein diagnosing the network device according to the operation information comprises: performing interference troubleshooting according to the interference strength information of the specific frequency, wherein the diagnosis result comprises at least one of the following information: identifier information, an interference frequency, and an interference strength of an interference source. 
In an analogous art, Xu discloses wherein diagnosing the network device according to the operation information comprises: performing interference troubleshooting according to the interference strength information of the specific frequency ([0078]:  the measurement information reported by the terminal may include the measured PSC of the HNB, and/or the measured signal quality, and/or the measured time difference information between the HNB and the macro cell, and/or the measured location information of the HNB, etc.  [0090]:  the HNB may select a frequency point having the minimum interference as the frequency point of the HNB), wherein the diagnosis result comprises at least one of the following information: identifier information, an interference frequency, and an interference strength of an interference source ([0179]:  the NBC may determine whether the HNB 500 is an interference source HNB according to the register information and the measurement information reported by the terminal).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Yang-Bhattacharya-Chengli to 
One of ordinary skilled in the art would have been motivated because it would have enabled to perform interference management with a cell identity of an interference source HNB obtained by a terminal (Xu, [0014]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bhattacharya in view of Chengli, as applied to claim 4, in further view of Krening et al. (US 2015/0304983 A1).
Regarding claim 8, Yang-Bhattacharya-Chengli discloses method of claim 4.
However, Yang-Bhattacharya-Chengli discloses wherein diagnosing the network device according to the operation information comprises: troubleshooting a network performance problem of the network device when determining that a delay or a rate of the network device accessing the specific gateway is lower than a fourth threshold; and further comprising generating instruction information for increasing a transmission bandwidth between the network device and the specific gateway or for updating a transmission protocol between the network device and the specific gateway, wherein the diagnosis result comprises the instruction information.
In an analogous art, Krening discloses wherein diagnosing the network device according to the operation information comprises: troubleshooting a network performance problem of the ([0064]:  when the first distribution network is heavily congested resulting in lower bandwidth and/or a lower data speed (below a predetermined threshold) as compared to the second distribution network which may be less utilized); and further comprising generating instruction information for increasing a transmission bandwidth between the network device and the specific gateway ([0064]:  the mesh server 108 may increase bandwidth available to the access points on the first distribution network by bridging via a wireless connection to access points of the second distribution network)or for updating a transmission protocol between the network device and the specific gateway, wherein the diagnosis result comprises the instruction information ([0062]:  the mesh server 108 may send to the access point 305c and/or the access point 305f an instruction to increase provisioned bandwidth on the access point 305c).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Yang-Bhattacharya-Chengli to comprise “wherein diagnosing the network device according to the operation information comprises: troubleshooting a network performance problem of the network device when determining that a delay or a rate of the network device accessing the specific gateway is lower than a fourth threshold; and further comprising generating instruction information for increasing a transmission bandwidth between the network device and the specific gateway or for updating a transmission protocol between the network device and the specific gateway, wherein the diagnosis result comprises the instruction information” taught by Krening.
(Krening, [0064]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bhattacharya in view of Chengli, as applied to claim 4, in further view of Wakabayashi et al. (US 2008/0253300 A1).
Regarding claim 10, Yang-Bhattacharya-Chengli discloses the method of claim 4.
However, Yang-Bhattacharya-Chengli does not disclose wherein diagnosing the network device according to the operation information comprises: performing troubleshooting on an overload base station in the private network according to the network load information, wherein the diagnosis result comprises at least one of the following information: identifier information, an overload value, and an overload time period of the overload base station; or wherein diagnosing the network device according to the operation information comprises: determining whether the encryption configuration information is consistent Page 5 of 9with expected configuration information; and prompting an invalid encryption when the encryption configuration information is inconsistent with the expected configuration information; or wherein diagnosing the network device according to the operation information comprises: determining a network coverage blind zone in the private network according to the pilot signal strength and the location information, and the method further comprising: generating configuration information for configuring a transmitting power of a base station adjacent to the network coverage blind zone, wherein the diagnosis result comprises the configuration information.
([0086]: a system which notifies the amount of interference using an Overload Indicator. ID=1 is assigned to a mobile station 1800. Each of base stations 1801a to 1801c is a base station which measures the amount of interference, and outputs an overload identifier (Overload) having a value 1 or 0 according to whether the amount of interference is large or small), wherein the diagnosis result comprises at least one of the following information: identifier information, an overload value ([0086]:  Each of notifications 1802a to 1802c of Overload is made to transmit the value of the Overload to the mobile station), and an overload time period of the overload base station; or wherein diagnosing the network device according to the operation information comprises: determining whether the encryption configuration information is consistent Page 5 of 9with expected configuration information; and prompting an invalid encryption when the encryption configuration information is inconsistent with the expected configuration information; or wherein diagnosing the network device according to the operation information comprises: determining a network coverage blind zone in the private network according to the pilot signal strength and the location information, and the method further comprising: generating configuration information for configuring a transmitting power of a base station adjacent to the network coverage blind zone, wherein the diagnosis result comprises the configuration information.
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Yang-Bhattacharya-Chengli to comprise “wherein diagnosing the network device according to the operation information 
One of ordinary skilled in the art would have been motivated because it would have enabled for measuring the amount of interference using an Overload Indicator (Wakabayashi, [0084]).  

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Caldwell et al., US 2011/0116442 A1: System and Method for Authorizing Access to An IP-Based Wireless Telecommunications Service. 
Barriac et al., US 2015/0063327 A1: High Efficiency Wireless (HEW) Access Point (AP) Coordination Protocol.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446